Title: To James Madison from an Unidentified Correspondent, 23 February 1812
From: 
To: Madison, James


Febry 23d. 1812.
The illicit commerce between Great Britain & the United States, through the Channels of Halifax, and amelia Island, being, as is supposed, unquestionable, would it not be adviseable to prohibit any Intercourse whatever with those places, and generally, with every place in the possession, &c. of G. B. on the Continent of North America, or within one hundred leagues thereof, or such other distance as may include the Islands of Newfoundland, St. Johns, &c? And also to encrease the number of Revenue Cutters?
The Islands and Dependencies of G. B. in the West-Indies now derive all necessary supplies from the U: S: through those Channels; these in Case of such a prohibition as is above hinted at, they would probably be obliged to admit when brought in American Bottoms, directly from the U: S:.
